Citation Nr: 0709415	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-24 054	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for status post bilateral 
inguinal hernia repair.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in July 
2005, the veteran requested a travel board hearing.  In a 
letter to VA dated in June 2006, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  


FINDING OF FACT

There is no competent evidence of record etiologically 
linking the veteran's currently diagnosed status post 
bilateral inguinal hernia repair to his service or any 
incident therein.


CONCLUSIONS OF LAW

A right inguinal hernia was not incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

A left inguinal hernia was not incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in February 2004, prior to 
the initial decision on the claim in May 2004, and again 
provided notice in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the February 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies to include service medical records and 
medical records at VA hospitals.  Additionally, the letter 
noted that VA would make requests for private records.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed condition.  In particular, the letter instructed the 
veteran to include a recent medical report showing findings, 
diagnoses, and treatment for the disability listed.  The 
veteran was also asked to provide the dates of treatment 
during service, employment physical examinations, and medical 
evidence since service.

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  
Further, the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the veteran 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for status post 
bilateral inguinal hernia repair.  In a letter dated in March 
2006, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In any event, any defects 
(as to substance or timeliness) in the notice as to the 
assigned disability rating or effective date are rendered 
moot as service connection is not warranted.

In a June 2005 statement, the veteran informed VA that he had 
obtained the medical records from the providers listed on his 
application, and therefore, there was no reason for VA to 
request them a second time after the first request in 
February 2004.  Additionally, a veteran's service officer 
also submitted a June 2005 letter on the veteran's behalf, 
noting that the veteran had not returned any of the medical 
release forms because he had obtained and submitted his 
medical records to VA himself.  The Board notes that the 
veteran underwent an April 2004 VA examination in connection 
with his claim.  However, the examiner did not provide a 
nexus opinion in connection with the claim on appeal and 
there is no nexus opinion on record.  However, as will be 
discussed more fully in the body of this decision, it is not 
necessary to obtain a nexus opinion in order to decide the 
claim in this case because there is no competent evidence 
indicating that the claimed disability is related to service.  
38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent an 
examination in connection with his claim in April 2004.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

The veteran seeks service connection for status post 
bilateral inguinal hernia repair.  In his January 2004 
statement, the veteran contended that he had two hernia 
operations as a result of repeatedly lifting a heavy firearm 
above his head during boot camp as punishment for not 
properly addressing a superior officer.  The veteran stated 
that the superior officer told the company he was going to 
send the veteran to sick bay for not properly addressing him 
as "sir."  The veteran said he did not seek medical care 
after this incident because he did not want to give his 
superior officer the satisfaction of sending him to sick bay.  
The veteran alleged that he had no history of stomach 
problems before this incident.  The veteran claimed that he 
never sought a higher rank after he became a barber because 
it was a position that aggravated his stomach the least.  

The October 1963 enlistment report of medical history is 
negative for any complaints of stomach, abdominal, or groin 
problems.  The October 1963 enlistment examination noted that 
the veteran had a normal abdomen and viscera with no findings 
of hernias.  Both examinations noted that the veteran had his 
appendix removed prior to service entrance.  An October 1963 
chronological record of medical care found the veteran 
physically qualified for enlistment following examination.  A 
January 1964 entry on a chronological record of medical care 
found the veteran physically qualified for transfer after 
examination.  An October 1966 examination taken at separation 
revealed a normal abdomen and viscera without findings of 
hernias.  

Medical records from a private medical center dated in March 
1984 revealed that the veteran had experienced severe pain in 
the right groin area six weeks prior after lifting heavy 
wood.  The veteran stated that the pain was worse after 
standing all day.  Examination revealed a small easily 
reducible right inguinal hernia that was probably indirect.  
The left side was unremarkable.  The veteran underwent an 
operation for right inguinal hernia repair.

Medical records from a different private medical center dated 
in February and March 1998 indicated that the veteran 
underwent surgery for a left inguinal hernia.

The veteran underwent an April 2004 VA examination in 
connection with his claim.  The examiner noted that the 
veteran reported experiencing severe and constant stomach 
pain after going through a very intensive and abusive 
experience during boot camp in 1963.  The examiner noted that 
a review of the veteran's service medical records did not 
reveal any complaints or a medical condition in support of a 
stomach injury during service.  The veteran reported that his 
stomach pain usually occurred in correlation with back pain.  
Examination revealed a soft, flat, non-tender abdomen with no 
organomegaly or masses.  It was noted that the veteran had an 
appendectomy scar and two hernia repair scars, which he 
related to the veteran's earlier hernia repair surgeries.  
The scars did not penetrate deeply into the tissue to 
interfere with their normal function and palpation of the 
scar was painless.  The examiner concluded that there was 
status post bilateral inguinal hernia repair and appendectomy 
many years earlier with no evidence of residuals and no 
medical evidence of existing stomach pathology.  

In a September 2004 letter, the veteran felt that the doctor 
who examined him during his April 2004 VA examination did not 
review his claims file and therefore was not able to properly 
address his boot camp incident.  

A March 2005 buddy statement contended that the veteran was 
physically fine before entering service.  An April 2005 buddy 
statement from a veteran in the same company as the appellant 
during boot camp said that he and the entire company 
witnessed the veteran's punishment for not properly 
addressing a superior officer and helped him out of bed the 
next day because of his injuries.  

A November 2005 VA treatment note indicated that the veteran 
complained of throwing his back out when arising from bed 
with pain extending to his left lower quadrant/hip.  The 
assessment was musculoskeletal pain, most likely the result 
of degenerative joint disease of the hip.   

An April 2006 letter from the veteran's grandson noted that 
the veteran had always had trouble physically, especially 
with his back.  However, during the past hunting season the 
veteran was only able to carry his rifle when before he was 
able to contribute to the physical work involved with 
hunting.  

In an April 2006 letter to VA, the veteran contended that the 
doctor who performed his first hernia surgery told him his 
problem dated back to his youth but was not sure this was 
stated on his medical record.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran has an April 2004 VA diagnosis of status post 
bilateral inguinal hernia repair and appendectomy with no 
evidence of residuals.  There was no medical evidence of 
existing stomach pathology.  As previously noted, the veteran 
underwent surgery to repair a right inguinal hernia in March 
1984.  It was noted that the veteran had experienced severe 
pain in the right groin area six weeks prior after lifting 
heavy wood.  The veteran's left side was unremarkable at that 
point in time.  In March 1998, the veteran underwent surgery 
to repair a left inguinal hernia.  There were no further 
details of the events leading to the surgery.

The veteran contended in a September 2004 letter that the 
examiner did not review his claims file in conjunction with 
the April 2004 VA examination and therefore was not able to 
properly assess his claimed stomach injury during boot camp.  
However, the Board notes that the examiner noted that the 
examiner clearly outlined the veteran's claim, and wrote that 
the veteran reported experiencing severe and constant stomach 
pain after going through a very intensive and abusive 
experience during boot camp in 1963.  The examiner also noted 
that a review of the veteran's service medical records did 
not reveal any complaints or a medical condition in support 
of a stomach injury during service.  This evidence indicates 
that the examiner did review the veteran's claims file and 
was aware of the veteran's contentions regarding his 
experience during boot camp.  

The Board acknowledges that there is no medical opinion on 
file addressing whether there is a link between the veteran's 
alleged stomach injury in boot camp and his hernia surgeries 
in March 1984 and March 1998.  However, the Board finds that 
it is not necessary to order another VA examination.  VA 
regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, (C) is not met:  

The service medical records are completely absent for 
stomach, abdominal, or groin complaints or findings of 
hernias during service.  The veteran claims that he did not 
report to sick bay because he did not want to give his 
superior officer the satisfaction of sending him.  Notably, 
however, the veteran underwent two examinations after this 
incident, one in January 1964 and the other in October 1966 
for separation, which found that veteran's abdomen was normal 
without hernias.  Even assuming that the veteran repeatedly 
lifted a heavy rifle in 1963, there is no credible medical 
evidence linking this event to the veteran's hernia 
surgeries.  Although two buddy statements dated in March and 
April 2005 and the veteran contend that his hernias are the 
result of this incident in boot camp, they, as a laypeople, 
are not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
294 (1992).  Accordingly, after considering all the evidence 
and that which is listed below, it is not necessary to obtain 
another medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

Further, the Board finds it significant that the veteran did 
not undergo surgery for the right inguinal hernia until March 
1984, 18 years after his separation from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment, as evidence of whether an injury or 
disease incurred in service resulted in any chronic or 
persistent disability.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider such an absence of evidence when 
deciding a claim).  The March 1984 medical report provided 
the first post-service medical evidence of any stomach, 
abdominal, or groin complaints.  It is also significant that 
the veteran complained of right groin pain after lifting 
heavy wood, suggesting that the veteran incurred the injury 
after separation from service.  The veteran's second surgery 
for left inguinal hernia was in March 1998, 32 years after 
his separation from service.  The Board finds it significant 
that such initial medical evidence of a right inguinal hernia 
arises 18 years and left inguinal hernia arises 32 years 
after the veteran's discharge, and this lengthy gap in time 
weighs against the existence of a nexus relationship between 
bilateral inguinal hernia repair and military service.  

With regard to the decades long evidentiary gap in this case 
between active service and the earliest medical evidence of 
hernia repair or any medical evidence of stomach, abdominal, 
or groin complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
As noted, it was not until March 1984 and March 1998, 18 and 
32 years, respectively, after the veteran left service that 
the veteran underwent surgery for inguinal hernia repair.  
Thus, the lack of any objective medical evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of groin pain is itself evidence which tends to show 
that a right or left inguinal hernia did not have their onset 
in service or for many years thereafter.

In sum, although the veteran underwent hernia repair 
surgeries in March 1984 and March 1998, there is no medical 
evidence of an in-service injury or credible evidence 
establishing a link to service.  Without these two elements, 
service connection cannot be granted.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for status post bilateral inguinal hernia repair is denied.


ORDER

Entitlement to status post bilateral inguinal hernia repair 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


